Title: To James Madison from Robert R. Livingston, 20 October 1803
From: Livingston, Robert R.
To: Madison, James



No 87 Dear Sir Paris 20th Octr 1803
The business of the guarantee has lain dormant till today. The minister of the treasury has just left me. He is very anxious that I consent to make it. He says that the first consul thinks it very extraordinary that the minister with him should have scruples when the minister at London has none and is ready to oblige him. What am I to do? I have not had a line from Mr Monroe Since the letter I Sent you. I see what use may be made of this even if the treaty is ratified and the handle it will give to a certain party to alledge that we have violated our neutrality &c. The late hour on the contrary to which the ratification is postponed is considered here as such an evidence of inattention as will endanger the treaty if the exchange is not made in time and the nonperformance of Mr. Monroes engagement may be made the pretence as has been intimated to me if the first failure comes from us. I dare Say the President has the best reasons for the delay—it is however very distressing to me, not to be furnished with the means of Stating them. The board of commissioners Still Sit without doing any thing, in expectation as they Say of hearing from you. The business of the export of cheese from Batavia is Settled, as I requested, & orders Sent from here to revoke the decree. The First Consul will leave this for the Sea coast next week and there is every reason to believe that the attempt upon Britain or Ireland is not very distant. The affairs of Spain & Portugal are not yet arranged. Morocco has given orders to take our vessels, from what I can learn the cause of complaint is our capture of the tripolitan Ship that had been Sold to him, tho’ in fact She was taken returning to Tripoli. The Cecilia is retaken by Capt. Bainbridge as well as the cruiser that took her as I believe I have informed you. It will certainly be well to keep a Strong force in the Mediterranean & off Cape St Vincents—our conduct with respect to the Barbary powers, does us great honor in Europe & has Served much to distinguish us.
I must again pray you to think of the expediency of employing packets, & giving convoys to the Straits, & the South of Europe. It is now more than four months Since the date of the last letter I have had the honor to receive from you Judge of my impatience at this critical time. I have the honor to be Sir With the most respectful esteem & consideration Your most obt hum: Servt
Robt R Livingston
  

   
   RC and draft (NHi: Livingston Papers); RC (DNA: RG 59, DD, France, vol. 8A). First RC in a clerk’s hand, signed by Livingston; docketed by Wagner; decoded interlinearly. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). Second RC marked “Duplicate”; docketed by Wagner; decoded interlinearly.



   
   Miscoded “xy” in the first RC and not decoded; the draft reads “none” here.



   
   Miscoded “fem” in the first RC and not decoded; the draft reads “even” here.



   
   Miscoded “to among” and decoded “among” in the first RC; the draft reads “to a.”


